DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
Formal Matters
Applicants’ amendments and remarks filed on October 21, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 20, 22, and 24-39 are pending.  Claims 20, 22, and 24-39 are under consideration in the instant office action. Claims 1-19, 21, 23, and 40-41 are canceled. Applicants’ amendments and arguments necessitated a new ground of rejections as set forth below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 28, 2021 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached herein.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
 New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 22, and 24-39 are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhabhar (WO 95/19759, previously cited), Cimiluca et al. (WO 96/29997, newly cited), Sawyer et al. (US 2001/0007668, newly cited), Oshlack et al. (EP0097523, previously cited), and Bubins et al. (US 20080014274, previously cited).
Applicants’ claims
Applicants claim a pharmaceutical fill formulation of a non-steroidal anti-inflammatory drug (NSAID) suitable for encapsulation in soft gel comprising the ingredients as recited.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Dhabhar teaches a process to enhance solubility of difficultly soluble pharmaceutical actives by combining and mixing until dissolved from 1% to 40%, preferably from 20% to 40%, more preferably from 25% to 35%, of at least one difficultly soluble pharmaceutical active in a solution comprising i) from 20% to 70%, preferably from 30% to 65%, more preferably from 40%ι to 60%, of a polyethylene glycol, ii) from 4% to 20% of a polyvinylpyrrolidine having a viscosity average molecular weight from 5,000 to 25,000, preferably from 5,000 to 15,000, more preferably from 5,000 to 10,000, and iii) from 1 % to 10% of a propylene glycol (see claim 1).  A process according to Claim 1 further comprising the step of combining and mixing until dissolved the composition of Claim 1 with from 1% to 50% of an aqueous phases, preferably water (see claim 2). A process according to any one of the preceding claims wherein said difficultly soluble pharmaceutical active is selected from the group consisting of acetaminophen, acetylsalicylic acid, ibuprofen, fenbuprofen, fenoprofen, flubiprofen, indomethacin, naproxen, and mixtures thereof, preferably acetaminophen (see claim 4). An essential component of the present compositions is a polyethylene glycol. Polyethylene glycols generally are clear, viscous liquids or white solids which are soluble in water and many organic solvents. These polymers correspond to the general formula: H(OCH2CH2)nOH where n is greater than or equal to 4. Polyethylene glycols are described in G.M. Powell, III in Handbook of Water-Soluble Gums & Resins. R.L. Davidson, Ed. (McGraw-Hill, New York, 1980) pp. 18/1-18/3 1, this reference being incorporated herein by reference in its entirety. Polyethylene glycols, which are also known as "PEGs" or "polyoxyethylenes", are designated by both their average molecular weight range and their average "n" value as in the above designated formula. For example, polyethylene glycol 400, which is also known by the CTFA designation, PEG-8, has an average molecular weight range from 3SO-420 and an average value of n between 8.2 and 9. 1. See CTFA Cosmetic Ingredient Dictionary. Third Edition (1982), pp. 201-203; and The Merck Index. Tenth Edition, entry 7441, p. 1092 (1983); these two references being incorporated herein by reference in their entirety. Polyethylene glycols useful herein are mixtures of those which are liquids at room temperature or have a melting point slightly there above. Preferred mixtures include those polyethylene glycols having a molecular weight range of from about 300 to about 1000 and corresponding n values of from about 6 to about 20. More preferred are those of polyethylene glycols having a molecular weight range of from about 400 to about 1000 and corresponding n values of from about 8 to about 20. Most preferred are those of polyethylene glycols having a molecular weight range of from about 600 to about 1000 and corresponding n values of from about 12 to about 20. The process for preparing the highly concentrated liquid compositions of the present invention comprises adding from about 20% to about 70% polyethylene glycol, more preferably from about 30% to about 60%, and most preferably from about 35% to about 55% (see page 3). 
The soluble forms of polyvinylpyrrolidone are preferred for use in the present invention. Preferred are soluble polyvinyl- pyrrolidones having an viscosity average molecular weight in the range from about 5000 to about 25,000; more preferred are those having an viscosity average molecular weight in the range from about 5000 to about 15,000; and most preferred are those having an viscosity average molecular weight from about 5,000 to about 10,000. Moreover, mixtures of two or more soluble polyvinylpyrrolidones of different average molecular weight can be employed. The process for preparing the highly concentrated liquid compositions of the instant invention comprises adding from about 1% to about 28% of a soluble polyvinylpyrrolidone, more preferably from about 1% to about 15%, and most preferably from about 2% to about 10% (see page 5). Preselected amounts of the highly concentrated liquid pharmaceutical compositions of the present invention can also be encapsulated in a soft gelatin shell. Optionally, the soft gelatin shell is essentially transparent so as to enhance the aesthetic qualities of the capsule. The soft gelatin shells comprise the following essential, as well as optional, components (see page 9).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP 2141.02)
Dhabhar does not specifically teach the incorporation of naproxen sodium and the pH of the fill composition. These deficiencies are cured by the teachings of Cimiluca et al., Sawyer et al. nand Oshlack et al.
Cimiluca et al. teach a pharmaceutical composition in the form of a soft gelatin capsule comprising: a) an outer gelatin shell comprising a xanthine derivative; and b) a concentrated liquid core composition comprising a safe and effective amount of at least one analgesic pharmaceutical active (see claim 1). A pharmaceutical composition according to Claim 1 wherein said concentrated liquid core composition comprises a solvent selected from the group consisting of polyethylene glycol, polyvinylpyrrolidone, propylene glycol and monohydric alcohols having from one to four carbon atoms and mixtures thereof (see claim 2).  A pharmaceutical composition according to either of Claim 1 or 2 wherein said solvent comprises from 20% to 70% of a polyethylene glycol and from 1 % to 28% of a polyvinylpyrrolidone (see claim 3). A pharmaceutical composition according to any of Claims 1-3 wherein said analgesic active is selected from the group consisting of acetaminophen, acetylsalicylic acid, ibuprofen, fenbuprofen, fenoprofen, flurbiprofen, indomethacin, naproxen, pharmaceutically- acceptable salts thereof and mixtures thereof (see claim 4). Examples of preferred analgesic pharmaceutical actives useful in the present invention include, but are not limited to, acetaminophen, acetylsalicylic acid, ibuprofen, fenbuprofen, fenoprofen, flurbiprofen, indomethacin, ketoprofen, naproxen, their pharmaceutically-acceptable salts, enantiomers thereof, and mixtures thereof. Acetaminophen, ibuprofen and naproxen are especially preferred for use in the compositions of the present invention. The term "pharmaceutically acceptable salts" refers to salts prepared from pharmaceutically acceptable non-toxic bases including inorganic bases and organic bases. Salts derived from nonorganic bases include sodium, potassium, lithium, ammonia, calcium, magnesium, ferrous, zinc, manganous, aluminum, ferric, manganic salts and the like (see page 3).
Sawyer et al. teach a pharmaceutically acceptable solution with a medicament suitable for filling a soft gelatin capsule is made from a solvent. The solvent contains a polymer, such as polyethylene glycol, and an acid salt of a compound having 3 or more carbon atoms, and a salt such as sodium propionate. The solvent may optionally contain a cosolvent, such as dimethyl isosorbide. The medicament may preferably comprise an analgesic such as aspirin or naproxen (see abstract). Softgels are also somewhat sensitive to pH, and generally require a pH in the encapsulated liquid from about 2.5 to about 7.5. Highly acidic liquids may hydrolyze the gelatin, resulting in leaks, while basic liquids may tan the gelatin, resulting in decreased solubility of the gelatin shell (paragraph 0007). Suitable softgel solutions, however, can be difficult to achieve. The walls of a softgel are thicker than the walls of a caplet or a hard gelatin capsule. The softgel should be small enough for patient acceptance. The thickness of the walls reduces the available space for the medicament. But, the softgel must contain sufficient quantities of the medicament to be effective. One approach, of course, is simply to require the consumer to swallow more than one softgel to achieve any adequate dose of the medicament. Consumers, however, prefer taking one or two softgels, tablets or capsules and resist taking more than three (paragraph 0009). The salt helps to ionize the medicament, especially where the medicament is capable of forming a zwitterion, without relying on strong acids or bases (paragraph 0028).

Oshlack et al. teach pharmaceutical compositions with an extended and improved controlled rate of drug release providing for an extended bioavailability of the active materials incorporated therein. In particular it provides for novel slow release compositions comprising a balanced combination of a salt of a pharmacologically active substance and the free active base moiety of said pharmacologically active salt in specific proportion to each other which when incorporated into a slow release composition selectively modify the period of release of said pharmacologically active component from said slow release composition so that the bioavailability of the pharmacologically active substance is materially affected (see paragraph 0012). The invention is based on the unexpected observation that the dissolution rate of a pharmacologically active substance from a slow release composition is materially extended when a balanced proportion of the pharmacologically active moiety in its free or base form is combined with the salt form of the substance in the slow release matrix. This extension of the dissolution time for this combination is not achieved by using a greater amount of the drug substances. In fact, essentially the same quantity of active drug is employed to obtain the extended effect through the use of the compositions of the present invention as is used for the earlier prior art preparations. In addition, the observed extension in dissolution time of the pharmacologically active moiety from the slow release preparation is not achieved through modification of either the carrier core, the retarding matrix or by altering any of the retardant coatings that may be used in the preparation. This effect is achieved through a preferential selective change in the inherent properties of the pharmacologically active substance of the composition to provide new dissolution characteristics in the physiological fluids for the combination (see paragraph 0014). 
Dhabhar and Chidambaram et al. do not teach the incorporation phenylephrine hydrochloride as an additional active agent.  This deficiency is cured by the teachings of Bubnis et al. 
Bubnis et al.  teach enhanced stability phenylephrine liquid compositions comprising phenylephrine and substantially aldehyde-free polyethylene glycol (abstract).  Preferably the phenylephrine is in a salt form.  Suitable salt forms include, but are not limited to, phenylephrine hydrochloride (HCI), hydrobromide (HBr), bitartarate and tannate salts.  Phenylephrine may be used in an amount of about 0.001% w/v to about 10% w/v (paragraph 11).  The composition may comprise one or more additional active agents (abstract).  Exemplary pharmaceutical actives include naproxen (paragraph 21 and 55).  

Finding of Prima Facie Obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was made to incorporate in the softgel capsule fill formulation of Dhabhar naproxen sodium because in a substantially similar softgel capsule fill composition Cimiluca et al. teach a pharmaceutical composition in the form of a soft gelatin capsule comprising: a) an outer gelatin shell comprising a xanthine derivative; and b) a concentrated liquid core composition comprising a safe and effective amount of at least one analgesic pharmaceutical active (see claim 1). A pharmaceutical composition according to Claim 1 wherein said concentrated liquid core composition comprises a solvent selected from the group consisting of polyethylene glycol, polyvinylpyrrolidone, propylene glycol and monohydric alcohols having from one to four carbon atoms and mixtures thereof (see claim 2).  A pharmaceutical composition according to either of Claim 1 or 2 wherein said solvent comprises from 20% to 70% of a polyethylene glycol and from 1 % to 28% of a polyvinylpyrrolidone (see claim 3). A pharmaceutical composition according to any of Claims 1-3 wherein said analgesic active is selected from the group consisting of acetaminophen, acetylsalicylic acid, ibuprofen, fenbuprofen, fenoprofen, flurbiprofen, indomethacin, naproxen, pharmaceutically- acceptable salts thereof and mixtures thereof (see claim 4). Examples of preferred analgesic pharmaceutical actives useful in the present invention include, but are not limited to, acetaminophen, acetylsalicylic acid, ibuprofen, fenbuprofen, fenoprofen, flurbiprofen, indomethacin, ketoprofen, naproxen, their pharmaceutically-acceptable salts, enantiomers thereof, and mixtures thereof. Acetaminophen, ibuprofen and naproxen are especially preferred for use in the compositions of the present invention. The term "pharmaceutically acceptable salts" refers to salts prepared from pharmaceutically acceptable non-toxic bases including inorganic bases and organic bases. Salts derived from nonorganic bases include sodium, potassium, lithium, ammonia, calcium, magnesium, ferrous, zinc, manganous, aluminum, ferric, manganic salts and the like (see page 3). One of ordinary skill in the art would have been motivated to include naproxen which is the free base form described by Dhabhar and naproxen sodium which is clearly described by Cimiluca et al. because Oshlack et al. teach pharmaceutical compositions with an extended and improved controlled rate of drug release providing for an extended bioavailability of the active materials incorporated therein. In particular it provides for novel slow release compositions comprising a balanced combination of a salt of a pharmacologically active substance and the free active base moiety of said pharmacologically active salt in specific proportion to each other which when incorporated into a slow release composition selectively modify the period of release of said pharmacologically active component from said slow release composition so that the bioavailability of the pharmacologically active substance is materially affected (see paragraph 0012). The invention is based on the unexpected observation that the dissolution rate of a pharmacologically active substance from a slow release composition is materially extended when a balanced proportion of the pharmacologically active moiety in its free or base form is combined with the salt form of the substance in the slow release matrix. This extension of the dissolution time for this combination is not achieved by using a greater amount of the drug substances. In fact, essentially the same quantity of active drug is employed to obtain the extended effect through the use of the compositions of the present invention as is used for the earlier prior art preparations. In addition, the observed extension in dissolution time of the pharmacologically active moiety from the slow release preparation is not achieved through modification of either the carrier core, the retarding matrix or by altering any of the retardant coatings that may be used in the preparation. This effect is achieved through a preferential selective change in the inherent properties of the pharmacologically active substance of the composition to provide new dissolution characteristics in the physiological fluids for the combination (see paragraph 0014). Furthermore, in the case where the claimed amounts of actives and other ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of the references because Dhabhar and Cimiluca et al.  are drawn to substantially similar softgel capsule fill formulations while Oshlack et al. generally is drawn to pharmaceutical compositions and addresses the unexpected benefits of combining a drug both in free base and salt forms which is very essential teachings to be applied to both Dhabhar and Cimiluca et al.   
It would also have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was made to modify the pH of the sofgel capsule fill composition as recited because Sawyer et al. teach a pharmaceutically acceptable solution with a medicament suitable for filling a soft gelatin capsule is made from a solvent. The solvent contains a polymer, such as polyethylene glycol, and an acid salt of a compound having 3 or more carbon atoms, and a salt such as sodium propionate. The solvent may optionally contain a cosolvent, such as dimethyl isosorbide. The medicament may preferably comprise an analgesic such as aspirin or naproxen (see abstract). One of ordinary skill in the art would have been motivated to do so because Sawyer et al. teach that Softgels are also somewhat sensitive to pH, and generally require a pH in the encapsulated liquid from about 2.5 to about 7.5. Highly acidic liquids may hydrolyze the gelatin, resulting in leaks, while basic liquids may tan the gelatin, resulting in decreased solubility of the gelatin shell (paragraph 0007). Suitable softgel solutions, however, can be difficult to achieve. The walls of a softgel are thicker than the walls of a caplet or a hard gelatin capsule. The softgel should be small enough for patient acceptance. The thickness of the walls reduces the available space for the medicament. But, the softgel must contain sufficient quantities of the medicament to be effective. One approach, of course, is simply to require the consumer to swallow more than one softgel to achieve any adequate dose of the medicament. Consumers, however, prefer taking one or two softgels, tablets or capsules and resist taking more than three (paragraph 0009). In addition to the polymeric material, the invention also comprises a salt of an organic acid containing at least three carbon atoms. The salt helps to ionize the medicament, especially where the medicament is capable of forming a zwitterion, without relying on strong acids or bases (paragraph 0028). Furthermore, in the case where the claimed amounts of actives and other ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Dhabhar and Sawyer et al. because both references teach liquid fill softgel capsule composition containing naproxen. With regard to the limitation reciting “wherein a volume of the pharmaceutical fill formulation is less than a volume of a neutralized naproxen fill composition containing an equivalent dose of naproxen and naproxen sodium.” As it is clearly described above both the primary reference Dhabhar,  Sawyer et al., and Cimiluca et al.  do not teach the inclusion of a neutralization agent such as strong acid or base the volume of the fill composition would necessarily be less that a volume of a neutralized naproxen fill composition containing an equivalent dose of naproxen and naproxen sodium absent evidence to the contrary.

It would also have been prima facie obvious to include phenylephrine HCl in the compositions of Dhabhar and Chidambaram et al. in order to treat inflammatory conditions because Bubnis et al. teach polyethylene glycol based liquid compositions comprising phenylephrine hydrochloride and a second active such as naproxen for the treatment of inflammations. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of the references because Dhabhar and Cimiluca et al.  are drawn to substantially similar softgel capsule fill formulations while Oshlack et al. generally is drawn to pharmaceutical compositions and addresses the unexpected benefits of combining a drug both in free base and salt forms which is very essential teachings to be applied to both Dhabhar and Cimiluca et al.  Bubnis et al. teach combination of naproxen and phenylephrine HCl which is used treat inflammation.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/Primary Examiner, Art Unit 1619